Mr. Presiding Justice Thomson dissenting: I am unable to concur in the decision reached in this case by the majority of the court. In my opinion the verdict is against the manifest weight of the evidence. In the foregoing opinion it is said we are bound to consider that the motorman and conductor were both employees of the defendant. The record shows that at the time of this trial the witness Bracken, who was the motorman of the car in question, was not an employee of the defendant but was ah automobile mechanic in the employ of a concern known as Fullerton Brothers. Furthermore, so far as he knew about the facts, the testimony of the supervisor Madsen corroborated that of the conductor and of Bracken. I am also of the opinion that the giving of instruction numbered 5 was reversible. error. It does not state the law correctly or accurately. Worded as it is, the giving of the instruction was peculiarly prejudicial to the defendant, in view of the number of occurrence witnesses testifying on each side.